Gantt, P. J.
This is an appeal from the judgment of the circuit court of St. Louis, overruling a motion of the appellant to retax costs amounting to $36.25, which accrued prior to the first appeal in this ■cause, the decision of which is reported in 99 Mo. 394, *614and resulted in reversing and remanding the cause. A retrial was had, and resulted in another judgment in the circuit court for plaintiff, which was affirmed in 112 Mo. 268. As the amount involved is less than $2,500, and no suggestion -is made or cause shown why we should, on any other ground, take jurisdiction, the cause is ordered certified to the St. Louis court of appeals.
All of this division concur.